DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-8, 14, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO reference(WO83/03876).
	WO reference teaches a gas liquid contacting structure in figure 4 including a reservoir(fuel reservoir 24),and a gas channel (including venturi region 18) extending between an inlet and an outlet, the gas channel comprising a flow adjusting region(venturi region 18) comprising a first portion with a decreasing cross section and a second portion with an increasing cross section(second portion downstream in the direction of flow arrows 14), wherein the second portion comprises a substantially flat bottom surface, a first aperture(100), and a fluid conduit(conduit 32 and conduit 34) extending from the first aperture and into the reservoir, wherein the fluid conduit is configured to allow fluid to be drawn from the reservoir and into the gas channel.   Examiner respectfully submits the limitations “ a gas humidifier” in the preamble are not given patentable weight for analysis of prior art.  
	WO reference further teaches a second aperture(108) configured to collect excess fluid in the gas channel(Examiner notes any liquid adjacent the channel wall within the gas flow downstream of the second portion with increasing cross section would be drawn into the second aperture 108).  WO reference further teaches wherein the first aperture (100) is positioned between the first portion of the flow adjusting region and the second portion of the flow adjusting region.   WO reference further teaches wherein the second aperture(108) is positioned downstream of the first aperture.  WO reference further teaches wherein the second aperture is positioned in a locally recessed portion of the gas channel(Examiner respectfully submits the limitations “to assist with drainage” is not given patentable weight for analysis of prior art). WO reference further teaches a lid(conduit 32 within cross hatched lid) for engaging the reservoir.  WO reference further teaches wherein the decreasing cross section of the first portion is defined at least in part by a first angle relative to a vertical plane, and wherein the increasing cross section of the second portion is defined at least in part by a second angle relative to the vertical plane.  WO reference further teaches wherein the first angle is between 7.5 to 21 degrees. WO reference further teaches wherein the second angle is between 2 to 15 degrees.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO reference((WO83/03876).
WO reference teaches all of the limitations of claim 20 but is silent as to wherein the gas channel has a non circular cross section.   Examiner respectfully submits adjusting the circular cross section of WO reference to a non circular cross section and maintaining the flow adjusting region would be a design choice, and it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a non circular cross section for the circular cross section to provide for an optimized cross section for gas flow.
WO reference teaches all of the limitations of claim 21 but is silent as to wherein the gas channel has a rectangular cross section.   Examiner respectfully submits adjusting the circular cross section of WO reference to a rectangular cross section and maintaining the flow adjusting region would be a design choice, and it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a rectangular cross section for the circular cross section to provide for an optimized cross section for gas flow.
Allowable Subject Matter
Claims 3 and 4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites “a gas humidifier, comprising: a reservoir; a lid for engaging the reservoir, and a gas channel positioned within the lid, the gas channel extending between an inlet and an outlet, the gas channel comprising: a flow adjusting region comprising a first portion with a decreasing cross-section and a second portion with an increasing cross-section, a first aperture, a fluid conduit extending from the first aperture and into the reservoir, wherein the fluid conduit is configured to allow fluid to be drawn from the reservoir and into the gas channel, a second aperture configured to collect excess fluid in the gas channel, the second aperture positioned downstream of the fluid adjusting region, a heater positioned on the second portion of the flow adjusting region, and wherein the gas channel has a rectangular cross-section”.  WO reference teaches a gas liquid contacting structure in figure 4 including a reservoir(fuel reservoir 24),and a gas channel (including venturi region 18) extending between an inlet and an outlet, the gas channel comprising a flow adjusting region(venturi region 18) comprising a first portion with a decreasing cross section and a second portion with an increasing cross section(second portion downstream in the direction of flow arrows 14), wherein the second portion comprises a substantially flat bottom surface, a first aperture(100), and a fluid conduit(conduit 32 and conduit 34) extending from the first aperture and into the reservoir, wherein the fluid conduit is configured to allow fluid to be drawn from the reservoir and into the gas channel. However WO reference does not teach or suggest a gas humidifier, comprising: a reservoir; a lid for engaging the reservoir, and a gas channel positioned within the lid, the gas channel extending between an inlet and an outlet, the gas channel comprising: a flow adjusting region comprising a first portion with a decreasing cross-section and a second portion with an increasing cross-section, a first aperture, a fluid conduit extending from the first aperture and into the reservoir, wherein the fluid conduit is configured to allow fluid to be drawn from the reservoir and into the gas channel, a second aperture configured to collect excess fluid in the gas channel, the second aperture positioned downstream of the fluid adjusting region, a heater positioned on the second portion of the flow adjusting region, and wherein the gas channel has a rectangular cross-section.  Claim 3 depends on claim 2 and hence is also allowed.

Claims 9-13,15,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 recites “further comprising a recovery conduit that fluidly connects the second aperture with the reservoir to allow excess fluid to flow from the second aperture into the reservoir”.  WO reference teaches a recovery conduit from aperture(108) to a cavity(40), however WO reference does not teach or suggest further comprising a recovery conduit that fluidly connects the second aperture with the reservoir to allow excess fluid to flow from the second aperture into the reservoir.
Claim 10 recites “further comprising a heater, wherein the heater is positioned on the substantially flat bottom surface of the second portion of the flow adjusting region”.  WO reference teaches a substantially flat bottom surface of a flow adjusting region, however WO reference does not teach or suggest further comprising a heater, wherein the heater is positioned on the substantially flat bottom surface of the second portion of the flow adjusting region.  Claims 11-13 depend on claim 10 and hence would also be allowable upon incorporation of claim 10 into claim 4.  
Claim 15 recites “wherein the gas channel is positioned in the lid”.  WO reference does not teach or suggest the gas channel positioned in the lid. Claim 16 depends on claim 15 and hence would also be allowable upon incorporation of claims 14 and 15 into claim 4.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
August 16, 2022